UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6505


LORD VERSATILE, a/k/a Venson Coward,

                   Plaintiff – Appellant,

             v.

E.E. WRIGHT, JR., Chief Warden,

                   Defendant – Appellee,

             and

RUFUS FLEMING, Eastern Regional Director; J.K. VAUGHAN,
Inmate Hearing Officer; TRACY S. RAY, Chief Warden; RONALD
T. COKER, Department of Corrections Liaison,

                   Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cv-00768-RLW)


Submitted:    August 20, 2009                  Decided:    August 26, 2009


Before WILKINSON and       MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lord Versatile, Appellant Pro Se.     Andrew Larry Fitzgerald,
James R. Morgan, Jr., Robert T. Numbers, II, WOMBLE, CARLYLE,
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina, William
Michael Holm, WILLIAMS MULLEN, McLean, Virginia, James Bennett
Kinsel, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Tysons Corner,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Lord   Versatile     appeals    the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have     reviewed       the     record   and   find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Versatile v. Wright, No. 3:05-cv-00768-RLW (E.D. Va.

Feb. 23, 2009).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately     presented       in   the

materials      before     the    court   and   argument     would    not   aid     the

decisional process.

                                                                           AFFIRMED




                                          3